Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2020 has been entered.
 Response to Arguments
Applicant’s arguments, see pages 7-14, filed December 10, 2020, with respect to Claims 1, 12, and 18 have been fully considered and are persuasive.  The rejection of October 14, 2020 has been withdrawn. 
Election/Restrictions
Claims 1, 12, and 18 are allowable. The restriction requirement between device species and method species, as set forth in the Office action mailed on May 11, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of May 11, 2020 is withdrawn.  	Claims 8-11 , directed to a device are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 	Claim 16, directed to a device  no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Status of the Claims
Claims 8-11, 16, and 20 are rejoined.  Claims 1-20 are present for examination.
Allowable Subject Matter
Claims 1- 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Wagoner (US 2013/0207763), Catalano (US 2013/0201645), Mihailovich (US 2016/0064470), Mehrotra (US 2017/0053728), Sturcken (US 2015/0371756), Ikriannikov (US 2012/0056703), fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:	Regarding Claim 1 (from which claims 2-11 depend), one or more magnetic cores surrounding a length of, forming a closed loop around, and being in continuous contact with a first portion of the conductor.
Regarding Claim 12 (from which claims 13-17 depend), one or more magnetic cores surrounding a length of, forming a closed loop around, and being in continuous contact with a first Claim 18 (from which claims 19-20 depend), the magnetic core surrounding a length of, forming a closed loop around, and being in continuous contact with a first portion of the conductor
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Mihailovich (US 2016/0064470) discloses (Fig. 2) a coil conductor 104 surrounded by magnetic layers 106/108. 	Mehrotra (US 2017/0053728) discloses (Fig. 1) copper coil 12 surrounded by magnetic core 20.	Sturcken (US 2015/0371756) discloses (Fig. 2) copper coil 220 wrapped around magnetic core 210.	Ikriannikov (US 2012/0056703) discloses (Figs. 20, and 22-23) a magnetic core 2208 surrounding conductors 2102/2104 that can be placed on substrate 2302.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819